DETAILED ACTION
Claims 1-23, 44, and 48-49 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In original paragraph [0011], line 2, replace “results, the” with --results.  The--.
In original paragraph [0011], 3rd to last line, “based on in response to” is grammatically incorrect and must be reworded. 
In original paragraph [00263], replace the 2nd instance of “417” with --418--.
In original paragraph [00264], replace the 2nd instance of “427” with --428--.
In original paragraph [00265], replace the 2nd instance of “437” with --438--.
In original paragraph [00266], replace the 2nd instance of “447” with --448--.
In original paragraph [00334], replace “523” with --525-- to match replacement FIG.15.
In original paragraph [00335], replace “522” with --523-- to match replacement FIG.15.
In amended paragraph [00349], the examiner does not see wherein FIG.16 that port A is directly coupled to the F ports of the same DPU and of the DPU of the same row but one column left.  Where is this shown?
In amended paragraph [00354], applicant separates controls from output muxes D and E, which is new matter under 35 U.S.C. 132(a).  Delete “and”.
In original paragraph [00366], line 4, replace “broacast” with --broadcast--.
Please carefully review any paragraphs related to FIGs.15-16 for typos, grammar, etc.  These paragraphs and FIGs appear to be most related to the instant claims and, the, the disclosure should be without error.  
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because applicant’s specification amendment is not referencing specification paragraph numbers.  Instead, applicant appears to be referencing the pre-grant publication (PGPUB) of this application.  This may cause confusion at printing.  In addition, numerous amendments have been made and numerous more are still needed.  Please reference the specification paragraphs going forward (per 37 CFR 1.121).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Replacement FIGs 1-8, 11-16, 18, 20, and 28-29 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant’s submitted pdf file is slightly blurry, which means there is some non-black coloration.  When black (RGB = 000) is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  In addition, many lines are very faint and not heavy enough for adequate reproduction.  In FIG.25, bracket lines for 1114/1115 are broken and exaggerated in the PGPUB.
At least replacement FIGs.14, 16, and 18 are objected to for failing to comply with 37 CFR 1.84(p)(3), which states that "Numbers, letters, and reference characters…should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines."  For example, in FIG.14, bottom left, the text above and between the two nodes (e.g. “e)” ) is partially obscured.  In FIG.16, “Port Ch” is partially obscured”.  In FIG.18, the text in the 4th box in the top row is obscured.
At least replacement FIGs.2-3, 5, 11-12, and 24 are objected to for failing to comply with 37 CFR 1.84(q).  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed  must be underlined to make it clear that a lead line has not been left out by mistake.	
Replacement FIGs 12 and 14 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “306” has been used to designate both a contention evaluation unit and various nodes.
Replacement FIG.20 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
For box 505, the third and fourth boxes need to be labeled as 510(0,2) and 510(0,3), respectively.  See paragraph [00383].
For box 506, the third and fourth boxes need to be labeled as 510(1,2) and 510(1,3), respectively.  See paragraph [00383].
The replacement FIGs are objected to because of the following minor informalities:
In FIG.11, re-insert numbers 418, 428, 438, and 448 given the proposed specification amendments above.
In FIG.20, for box 505, it appears that the second box should be labeled as 510(0,1).  See paragraph [00383].
In FIG.20, for 506, the second box should be labeled as 510(1,1).  See paragraph [00383].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:
In line 1, delete “the” before “array” to match language used in claim 1.
Claim 15 is objected to because of the following informalities:
In line 1, delete “the” after “wherein” since there may be a question as to whether “the data processors” refers to all processors in the array, the multiple data processors, the certain data processors, and the given data processors..
Appropriate correction is required.

Claim Interpretation
Claims 2 and 23 set forth a relay channel having substantially zero latency.  From paragraphs [00344]-[00345] and FIG.16, the relay channel appears to be the path from port F 523 to either OUTGD or OUTG.  Thus, substantially zero latency would include up to an amount of latency required for a signal to flow through wiring between two ports, two multiplexers 526 and 528, and a flip-flop 566, the latter appearing to require at least one clock cycle (since flip-flops are clocked).  The path to OUTG would require less time since it does not require a flip-flop.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23, 44, and 48-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1 and 22, applicant claims that certain processors generate a first result and different given processors generate a second result based on the first result.  Applicant points to paragraphs 64, 65, 85, 111, 405, and 406 in the remarks as being supportive of this limitation.  The examiner has reviewed these paragraphs and does not see support.  This disclosure is lengthy and applicant should point out support for any new limitations (see MPEP 2163.04).  Which result in the specification is the first result generated by multiple certain processors?  And which result in the specification is the second result generated by multiple given processors based on the first result?  The examiner notes paragraphs [0012]-[0014], for instance, which use different terminology from the claim, but also seem to pass results among processors of the same group, not to processors of a different group as the claims require.
Claim 44 is similarly not supported but note the distinction from claims 1 and 22.  Claim 44 includes a single second processor to generate a first result and a single third processor to generate the second result based on the first result.  Still, where is this explained in the original disclosure?
All dependent claims are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, 3rd to last line, “the first calculation result”.  It is not clear, from lines 6-7, if each certain data processor is generating its own first calculation result, meaning there are multiple first instruction results.  If so, there is no basis for “the first calculation result”.
In each of claims 6, 7, 9, and 13, the “given data processor” since it could refer to the given processor set forth in that claim or to one of the given processors of claim 1.  Instead of “given”, the examiner recommends using a different word than “given”, e.g. --particular-- in claim 1 OR alternatively, in claims 6, 7, 9, and 13.
In claim 22, 4th to last line, “the first calculation result”.  It is not clear, from lines 8-9, if each certain data processor is generating its own first calculation result, meaning there are multiple first instruction results.  If so, there is no basis for “the first calculation result”.
Claims 2-21 and 23 are rejected for being indefinite due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10,157,138.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of ‘138 anticipates the instant claims.
Claims 2-21, 23, 44, and 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of ‘138, either alone, or in view of the prior art cited in the prior art rejections below.  Double patenting rejections for these instant claims are not included in full herein.  However, the examiner asserts that these instant claims do not set forth any limitation that is patentably distinct from claim 34 of ‘134, either alone, or in combination with the teachings of the prior art as mapped to below.

Claims 1-23, 44, and 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,178,072 in view of the prior art cited in the prior art rejections below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of ‘072 mostly anticipates the instant claims apart from the details of the first and second results.  However, this is obvious in an array (as discussed below).
Double patenting rejections for these instant claims are not included in full herein.  However, the examiner asserts that these instant claims do not set forth any limitation that is patentably distinct from claim 19 of ‘072, either alone, or in combination with the teachings of the prior art as mapped to below.

Claims 1-23, 44, and 48-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of co-pending Application No. 17/524,186. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of ‘186 mostly anticipates the instant claims apart from the details of the first and second results.  However, this is obvious in an array (as discussed below).
Double patenting rejections for these instant claims are not included in full herein.  However, the examiner asserts that these instant claims do not set forth any limitation that is patentably distinct from claim 21 of ‘186, either alone, or in combination with the teachings of the prior art as mapped to below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 20-23, 44, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf, U.S. Patent No. 8,327,187, in view of Leach et al., U.S. Patent Application Publication No. 2012/0017068 A1 (herein referred to as Leach).
Referring to claim 1, Metcalf has taught a data processing module comprising:
a) an array of data processors comprising multiple data processors (see FIG.1, array 101 with processors 102); wherein:
a1) each data processor of the multiple data processors is directly coupled to certain data processors of the array (see FIG.1.  Each processor 102 is directly coupled to certain processors (e.g. adjacent neighbors));
a2) each data processor of the multiple data processors is indirectly coupled to given data processors that differ from the certain data processors and belong to the array of data processors (see FIG.1.  All processors are coupled.  Thus, taking the top right processor 102 as an example, while it is directly coupled to the two processors to the immediate east and south, it is indirectly coupled to a different subset including all other processors); and 
a3) each data processor of the multiple data processors comprises relay ports and a relay channel for relaying data between the relay ports (from FIG.2A, each processor 102 comprises a switch 220, part of which is shown in detail in FIG.3A.  The relay ports are at least some of ports 302 (or the ports of buffers 222, which are in turn connected to ports 302) and the relay channel is at least switch fabric (or part thereof) that couples any one relay port with another).
Metcalf has not taught the certain data processors to generate a first calculation result, nor the given data processors to generate a second calculation result based on the first calculation result.  However, Metcalf teaches that the processors of the array generate results via ALUs, vector units, multiply-accumulate units, etc. (see column 5, lines 8-42).  Leach has taught a similarly-connected array of processors (FIG.1), where the processors produce results to be stored in other processors indicated as destinations in messages for further result calculation (see paragraphs [0049] and [0064]).  One example given is that processor 12a can generate a result which is sent to processor 12b, which in turn generates a result based on the result from processor 12a.  If the result generated by processor 12b meets a condition, it is sent to a further processor for even further processing (i.e., further generation of a result based on the result from processor 12b).  The examiner notes that processor 12b would be part of the certain data processors and the further processor would be part of the given data processors.  For instance, in FIG.1 of Metcalf, processor 12a could be the top left processor 102, processor 12b could be the processor to the right of processor 12a, and the further processor could be the processor to the right of processor 12b.  Many such flows may be occurring in the parallel array of Metcalf (note that messages are always flowing through the array).  As such, in order to incorporate previous results into next results (for instance, to multiply-accumulate multiple results together (paragraph [0044] of Leach), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Metcalf’s array such that the certain data processors generate a first calculation result, and the given data processors generate a second calculation result based on the first calculation result.  Note that the first result could be a collective number of results sent from multiple processors to multiple other processors.  Or the result could be one of a number of results generated by a group of processors.
Referring to claim 2, Metcalf, as modified, has taught the data processing module according to claim 1, wherein the relay channel of each data processor of the multiple data processors exhibits substantially zero latency (the amount of time that data would flow through a wire in 210 is negligible given that there are no buffers or other logic to slow it down.  Thus, this is substantially zero latency as interpreted above).
Referring to claim 3, Metcalf, as modified, has taught the data processing module according to claim 1, wherein each data processor of the multiple data processors comprises a core (FIG.2A, core 200); wherein the core comprises an arithmetic logic unit (from FIG.2A and column 5, lines 17-18, pipeline 208 includes an ALU) and a memory resource (see column 5, lines 11-19, and FIG.2A, any one or more of 204, 206, 202, register file (not shown), etc.); wherein a number of cores of a number of data processors of the multiple data processors are coupled to each other by a configurable network (again, see FIG.1).
Referring to claim 4, Metcalf, as modified, has taught the data processing module according to claim 3, wherein each data processor of the multiple data processors comprises multiple data flow components of the configurable network (see FIGs.3A-3B, where the switches make up the configuration network, and there are various data flow components that make up the switches to allow multiple data items to flow throughout the network).
Referring to claim 5, Metcalf, as modified, has taught the data processing module according to claim 1, wherein each data processor of the multiple data processors comprises a first non-relay input port that is directly coupled to data processors of a first set of neighboring data processors (see FIG.2A, a non-relay port includes two or more sub-ports 104 and is coupled to a first set of neighbor processors in two or more of north, south, east, and west directions).
Referring to claim 6, Metcalf, as modified, has taught the data processing module according to claim 5, wherein for each given data processor of the multiple data processors, the first set of neighboring data processors is formed by data processors that are located within a distance less than four data processors from the given data processor (from FIG.1, for any given processor 102, the immediately adjacent neighbors in each of the north, south, east, and/or west directions are within four processors from the given processor).
Referring to claim 7, Metcalf, as modified, has taught the data processing module according to claim 5, wherein for each given data processor of the multiple data processors, the first non-relay input port of the given data processor is directly coupled to relay ports of data processors of the first set of neighboring data processors (see FIGs.2A and 3A.  The processor ports are directly coupled to the relay ports so that the data can be switched to the desired direction).
Referring to claim 8, Metcalf, as modified, has taught the data processing module according to claim 7, wherein each data processor of the multiple data processors further comprises a second non-relay input port that is directly coupled to non-relay ports of data processors of the first set of neighboring data processors (from FIG.2A, one non-relay input port may include the north and east sub-ports 104.  A second non-relay input port may include the south and west sub-ports 104.  Each non-relay port is coupled to non-relay ports 104 of data processors in the set of immediately adjacent neighbor processors).
Referring to claim 9, Metcalf, as modified, has taught the data processing module according to claim 5, wherein for each given data processor of the multiple data processors, the first non-relay input port of the given data processor is directly coupled to non-relay ports of data processors of the first set of neighboring data processors (again, see FIGs.1 and 2A.  Non-relay ports 104 are coupled to non-relay ports 104 of adjacent processors).
Referring to claim 10, Metcalf, as modified, has taught the data processing module according to claim 5, wherein the first set of neighboring data processors is formed by eight data processors (the first set of neighbors could be any eight processors surrounding a given processor, where the set includes at least immediately adjacent processors).
Referring to claim 11, Metcalf, as modified, has taught the data processing module according to claim 5, wherein a first relay port of each data processor of the multiple data processors is directly coupled to a second set of neighboring data processors (again, if a first set includes two immediately adjacent processors, then a second set could include the other two immediately adjacent processors.  A first relay port (which could include sub-ports 302W and 302S, for instance, would be coupled to a second set of neighbors in the west and south directions).
Referring to claim 12, Metcalf, as modified, has taught the data processing module according to claim 11, wherein for each data processor of the multiple data processors, the second set of neighboring data processors differs from the first set of neighboring data processors (the first set could be north and east processors and the second set could be south and west processors).
Referring to claim 13, Metcalf, as modified, has taught the data processing module according to claim 11, wherein for each given data processor of the multiple data processors, the second set of neighboring data processors comprises a data processor that is more distant from the given data processor than any of the data processors that belong to the first set of neighboring data processors (from column 4, lines 44-54, the network could be extended to include diagonal connections.  There would thus be similar ports for diagonal communication and the second set of processors may include diagonal processors, which are more distant that immediately adjacent processors).
Referring to claim 14, Metcalf, as modified, has taught the data processing module according to claim 1, wherein the array of the data processors comprises, in addition to the multiple data processors, at least one other data processor (from FIG.1, the multiple data processor could include all processors 102 except for at least one processor 102, which is the claimed at least one other processor).
Referring to claim 15, Metcalf, as modified, has taught the data processing module according to claim 1, wherein the data processors of the array of data processors are arranged in rows and columns (see FIG.1).
Referring to claim 16, Metcalf, as modified, has taught the data processing module according to claim 15, wherein some data processors of each row are coupled to each other in a cyclic manner (see FIG.2A.  Each processor has an output bus going to a row-adjacent processor and has an input bus coming from that row-adjacent processor.  Thus, a loop for two-way communication is formed.  This is a cyclic connection).
Referring to claim 20, Metcalf, as modified, has taught the data processing module according to claim 1, wherein each data processor of the multiple data processors comprises a controller (see FIGs.3A-3B, controller 304 or 308), an arithmetic logic unit (see FIG.2A, pipeline 208, which includes an ALU (column 5, lines 17-18), a register file (see FIG.2A, pipeline 208, which includes a register file (column 5, lines 17-18), and configuration instruction registers (see FIG.3B, registers 306, which register instructions); wherein the configuration instruction registers are arranged to receive configuration instructions during a configuration process and to store the configuration instructions in the configuration instruction registers (this is inherent.  The instructions are inherently stored in memory 306 during a configuration process); wherein the controller is arranged to receive selection information for selecting a selected configuration instruction and to configure a respective data processor to operate according to the selected configuration instruction (see column 8, lines 13-20.  Basically, a program counter receives an address, as is known, and looks up an instruction in memory 306.  The switch is then configured based on this instruction).
Referring to claim 21, Metcalf, as modified, has taught the data processing module according to claim 20, wherein each data processor of the multiple data processors comprises up to three configuration instruction registers (from column 8, line 6, memory 306 stores multiple instructions.  Therefore, it is inherent that each processor comprises a minimum of two registers to satisfy storage for multiple instructions).
Claims 22-23 are rejected for similar reasons as claims 1-2, respectively.
Referring to claim 44, Metcalf has taught a first data processor (FIG.2A, processor 102), the first data processor being one of multiple data processors in an array of data processors (see FIG.1, array 101 of processors 102), the first data processor comprising:
a) a first port to provide direct communication with a second data processor of the array of data processors, the second data processor directly coupled to the first data processor (see FIG.2A, one of ports 104, which directly connect this processor to another processor in the array.  For instance, south port 104 would allow for communication with the south processor);
b) a second port to provide indirect communication with a third data processor of the array of data processors, the third data processor indirectly coupled to the first data processor (see FIG.2A, FIG.4, column 6, lines 34-49, and column 10, line 37, to column 11, line 6.  Basically, data can flow through a dimension.  As such, there is indirect communication.  For example, to send data across row 1, a first processor includes east port 104 to send data to the east processor, which would in turn send data to its east processor.  As such, there is indirect communication between the first processor and the east processor of the first processor’s east processor); and
c) a relay channel, the relay channel including an input relay port and an output relay port, the relay channel to relay data between two data processors directly coupled to the first data processor (from FIG.2A, each processor 102 comprises a switch 220, part of which is shown in detail in FIG.3A.  One input relay port could be 302W, one output relay port could be 302E, and the relay channel is at least the switch fabric (300+310) in between the ports.  The processor to the west of the processor of FIG.3A will then communicate with the processor to the east of the processor of FIG.3A.  For instance, this would carry out routing along the x-dimension).
	Metcalf has not taught the second data processor to generate a first calculation result, nor the third data processor to generate a second calculation result based on the first calculation result.  However, Metcalf teaches that the processors of the array generate results via ALUs, vector units, multiply-accumulate units, etc. (see column 5, lines 8-42).  Leach has taught a similarly-connected array of processors (FIG.1), where the processors produce results to be stored in other processors indicated as destinations in messages for further result calculation (see paragraphs [0049] and [0064]).  One example given is that processor 12a can generate a result which is sent to processor 12b, which in turn generates a result based on the result from processor 12a.  If the result generated by processor 12b meets a condition, it is sent to a further processor for even further processing (i.e., further generation of a result based on the result from processor 12b).  The examiner notes that processor 12b would be the claimed second processor (e.g. it could be the second processor in the top row in Metcalf’s FIG.1, where the first processor is the top left processor), and the further processor would be the claimed third processor (e.g. it could be the third processor in the top row of Metcalf).  Many such flows may be occurring in the parallel array of Metcalf (note that messages are always flowing through the array).  As such, in order to incorporate previous results into next results (for instance, to multiply-accumulate multiple results together (paragraph [0044] of Leach), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Metcalf’s array such that the second data processor generates a first calculation result, and the third data processor generates a second calculation result based on the first calculation result.
Referring to claim 48, Metcalf, as modified, has taught the first data processor of claim 44, further comprising a first non-relay input port that is directly coupled to data processors of a first set of neighboring data processors (see FIG.2A, a non-relay port includes two or more sub-ports 104 and is coupled to a first set of neighbor processors in two or more of north, south, east, and west directions).
Referring to claim 49, Metcalf, as modified, has taught the first data processor of claim 48, wherein the first set of neighboring data processors is formed by data processors that are located with a distance less than four data processors from the first data processor (from FIG.1, for any given processor 102, the immediately adjacent neighbors in each of the north, south, east, and/or west directions are within four processors from the given processor).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf in view of Leach and Dahl, U.S. Patent No. 5,247,694.
Referring to claim 17, Metcalf, as modified, has taught the data processing module according to claim 15, but has not taught wherein data processors of each row are controlled by a shared microcontroller.  However, Metcalf has generically taught connecting the array to another device (e.g. 108A).  Dahl has taught connecting a micro-controller to an array processor to send control signals and instructions to the array for operation (see FIG.2 and column 5, lines 39-52).  Metcalf includes an instruction memory to control the switching operation (FIG.3B), and instruction memory to carry out operations by the ALU (FIG.2A).  Metcalf does not say how the various instructions and data are stored in these memories.  One of ordinary skill in the art would have recognized that using the micro-controller of Dahl would allow for providing and storing instructions in the array dynamically (as opposed to having all instructions pre-stored and unable to be changed, which would reduce flexibility), as well as providing for general control of the array, such as initiating all processors concurrently.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Metcalf such that data processors of each row are controlled by a shared microcontroller.
Referring to claim 18, Metcalf, as modified, has taught the data processing module according to claim 15, wherein each data processor of the multiple data processors comprises configuration instruction registers (see FIG.3B, registers 306, which register instructions); wherein the configuration instruction registers are arranged to receive configuration instructions during a configuration process and to store the configuration instructions (this is inherent.  The instructions are inherently stored in memory 306 during a configuration process).
Metcalf has not taught wherein data processors of a given row are controlled by a given shared microcontroller; and wherein each data processor of the given row is arranged to receive selection information for selecting a selected configuration instruction from the given shared microcontroller; and configure, under a certain condition, itself to operate according to the selected configuration instruction.  However, for similar reasoning set forth in the rejection of claim 17, this would have been an obvious modification to Metcalf.  The selection information would be an instruction that selects a configuration.
Referring to claim 19, Metcalf, as modified, has taught the data processing module according to claim 18, wherein the certain condition is fulfilled when the data processing module is arranged to respond to the selection information (per column 14, lines 58-62, a processor can be idle.  When it is not idle, i.e., it is operating, it will be arranged to respond to the selection information (configuration instructions)); wherein the certain condition is not fulfilled when each data processor of the given row is arranged to ignore the selection information (when a processor is idle, it ignores the instructions, i.e., it does nothing).

Response to Arguments
On page 14 of applicant’s response, applicant argues that identical subject matter is not being claimed twice.
The examiner agrees.  This is the reason for the non-statutory double-patenting rejection.  Had the claims been identical, a statutory rejection would have been given.  The examiner notes that a complete response to a double-patenting rejection includes either filing of a terminal disclaimer, or explaining why the claimed invention is patentable distinct from the conflicting claims.  See MPEP 804(I)(B)(1).

On pages 16-17 of applicant’s response, applicant argues that Metcalf has not taught the claims as amended to include the calculations.
The examiner agrees that such calculations have not been explicitly taught.  However, they are obvious in view of Leach.  As such, the claims are still not patentably distinct from the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pechanek, 6,041,398, has taught a mesh array of PEs for performing convolution on images and sending messages with PE destinations.
Anderson (Aendeoseun), WO 2008/145995, includes additional details related to Leach.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183